DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-19, in the reply filed on 2/11/2021 is acknowledged.  The traversal is on the ground(s) that none of the prior arts cited teach the claimed limitation.  This is not found persuasive because WO958 teaches the claimed invention as rejected below. Noting that “cell” can be station, chamber, zone, room, tray, container, etc., thus, the limitation is broad and the prior arts teach the multiple cells. As stated, the shared technical feature, e.g. the structure of multiple cells and transporting fungi in various phases such as prep and harvest, does not contribute over at least WO958. The unit 1 that applicant is referring to is just one station for harvesting, which is clearly pointed out in WO958 on page 9. The flow chart in fig. 2 shows that there are other areas or stations for prepping the compost and spawn and loading them to a growth tray, transport the tray to pinning room, etc. The harvesting unit 1 as referred to by applicant is in a later step where the computer determined yes to harvesting, then it goes to this harvesting unit 1. The whole system is not in unit 1. This is also evidence based on the discussion on pages 11-13, where at least the pinning room and the grow room are in another cells or stations that is not shown in fig. 2 in the unit 1. Thus, applicant’s argument is non-persuasive and the examiner is maintaining the restriction requirement. Note the rejection below discussed 
The requirement is still deemed proper and is therefore made FINAL. Claims 20-25 have been withdrawn due to the group being a non-elected group. Claims 1-19 will be examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second -paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In addition, it is unclear if the commercial site is being claimed because it is not positively recited in the preamble but the body of the claim appears to positively claim the cells in the site but not the site since there is no step indicating “providing a commercial site comprising first, second and third cultivation cells” or the like. Moreover, “this set of cultivation cells” is unclear and appears to indicate other sets? 

Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,15,18,19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Van De Vegte (WO 2015/164958 A1 as cited on form PTO-1449).
 	For claim 1, Van De Vegte discloses a method for cultivating edible fungi, such as mushrooms, on a commercial site, in which the site comprises at least a set of cultivation cells, this set of cultivation cells comprising a first cultivation cell, a second cultivation cell, and a third cultivation cell (fig. 2 shows different stations for different stages of cultivating the fungi, each of these stations are different cells to perform different tasks), the method comprising: 
distributing a cultivation cycle successively comprising one or more preparatory phases (page 11 discussed preparing the compost for fungi growing: page 12 discussed transporting the fungi in the tray to a pinning room and to a grow room) and two or more harvesting phases (first phase is discussed on page 13, lines 12-15; second phase is discussed on page 14 robotic harvest station; in addition, fig. 2 shows that the loop can be repeated with conditions of “yes” or “no”) over the first, second, and third cultivation cells by: 

moving cultivation from the first cultivation cell to the second cultivation cell (by using conveyors as discussed throughout the publication, for example, pages 12-13 states the trays are conveyed by conveyors to different locations for various treatments); 
conducting at least a first of the harvesting phases in the second cultivation cell (page 13, the second cell is the cell where the first harvest cycle of a tray is conducted wherein any mushrooms of harvest size may be harvested as stated);
moving the cultivation from the second cultivation cell to the third cultivation cell (by using conveyors as discussed throughout the publication, for example, page 14 states transport tray to harvest by conveyor to the robotic harvest station); and
conducting at least one of the harvesting phases in the third cultivation cell (the third cell is where the robotic station is located for harvesting as stated on page 14 and shown in fig. 1).  
For claim 2, Van De Vegte discloses the method according to Claim 1, and further discloses that the cultivation takes place on a substrate (the compost as mentioned in the publication) and the substrate is moved along when the cultivation is moved between two said cultivation cells (the compost and the fungi are in the tray at all times until harvest and end of crop).  

For claim 15, Van De Vegte discloses the method according to Claim 1, and further discloses that every cultivation is distributed over only 3 cultivation cells, in which one or more preparatory phases take place in the first cultivation cell, at least one harvesting phase takes place in the second cultivation cell and at least one harvesting phase takes place in the third cultivation cell (as stated above, the first cell is for prepping, the second cell is the first harvesting cycle per page 13, and the third cell is harvesting where the robot unit is located).   
For claim 18, Van De Vegte discloses the method according to Claim 1, and further discloses that the fungi are picked by machine during the one or more harvesting phases taking place in the third cultivation cell (by using the robot as discussed on page 14).  
For claim 19, Van De Vegte discloses the method according to Claim 1, and further discloses that the fungi are picked by hand during the one or more harvesting phases taking place in the second cultivation cell (page 10 discussed manual picking where harvesting occurred which is the second and third cells).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6,13 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Vegte (as above) in view of Kuhn et al. (US 3717953 A).
 	For claim 4, Van De Vegte teaches the method according to Claim 3, but is silent about that in one or more of the cultivation cells, two or more layers of beds are arranged on top of one another.  
Kuhn et al. teach a method for cultivating edible fungi comprising one or more cultivation cells (each room or chamber 7 can be considered a cell; or each area or station where the trays are located can be a cell), two or more layers of beds (the trays are stacked in layers as shown, for example, figs. 1,8A,etc.) are arranged on top of one another. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the one or more of the cultivation cells of Van De Vegte with two or more layers of beds are arranged on top of one another as taught by Kuhn et al. in order to maximize space availability due to stacking which would result in more beds to grow more fungi.
For claims 5 & 6, Van De Vegte as modified by Kuhn et al. teaches the method according to Claim 4, but is silent about in the first cultivation cell, several layers of beds are placed one above the other and, in the second cultivation cell, the beds are placed in only one layer.  
 	In addition to the above, Kuhn et al. further teach the first cultivation cell, several layers of beds are placed one above the other (the cell where the beds are stacked, for example, fig. 3, the top chamber or cell) and, in the second cultivation cell (the middle chamber or cell where workers 23 are located for harvesting the fungi), the beds are placed in only one layer, and in the third cultivation cell, several layers of beds are 
	For claim 13, Van De Vegte teaches the method according to Claim 1 but is silent about that after a said cultivation has been moved from one cultivation cell to the other cultivation cell, the one cultivation cell is filled again with a cultivation which is in an earlier phase of the cultivation cycle.  
	In addition to the above, Kuhn et al. teach recycling the cultivation trays in the cells so as to teach after a said cultivation has been moved from one cultivation cell to the other cultivation cell, the one cultivation cell is filled again with a cultivation which is in an earlier phase of the cultivation cycle (col. 6, lines 63-68).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have after a said cultivation has been moved from one cultivation cell to the other cultivation cell, the one cultivation cell is filled again with a cultivation which is in an earlier phase of the cultivation cycle as taught by Kuhn et al. in the method of Van De Vegte in order to recycle cultivation cycle again so as to grow more fungi for a larger production without wasting material. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Vegte (as above) in view of Pia et al. (US 6018906 A).
 	For claim 7, Van De Vegte teaches the method according to Claim 2 but is silent about that mats are used for the cultivation and the substrate is arranged on these mats. 
	Pia et al. teach a method for cultivating edible fungi comprising mats (28,30,32) that are used for the cultivation of the fungi and the substrate (34) is arranged on these mats. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include mats as taught by Pia et al. in the method of Van De Vegte in order to provide insulation, aeration and ease of transport of the compost and fungi (as stated in Pia et al.).
	For claim 8, Van De Vegte as modified by Pia et al. teaches the method according to Claim 7, and further teaches that when moving the cultivation between two said cultivation cells (as in Van De Vegte), the mats (as modified with Pia) and the substrate are moved together.  
	For claim 9, Van De Vegte as modified by Pia et al. teaches the method according to Claim 7, and further teaches that each cultivation cell comprises one or more mats (Pia et al. teach mats 28,30,32), and wherein when the substrate is moved between a said cultivation cell and another said cultivation cell (the mats are in the cultivation cell, thus, would move with the cell and substrate), the substrate which is situated on the mats of the former cultivation cell is placed on the mats of the other cultivation cell (such is what Pia teaches for at least the glider 30 for easy transport).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Vegte (as above) in view of Van den Top (US 20130340329 A1).
 	For claim 10, Van De Vegte teaches the method according to Claim 1 but is silent about said at least three cultivation cells of the said set of cultivation cells are virtually in line with one another, in order to thus optimize the displacement of the cultivation between these said three cultivation cells.  
Van den Top teaches a method for cultivating edible fungi comprising at least three cultivation cells (fig. 5, 59,5,56) of the said set of cultivation cells are virtually in line with one another, in order to thus optimize the displacement of the cultivation between these said three cultivation cells.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cells of Van De Vegte be placed so that they are in line with one another as taught by Van den Top, depending on the user’s preference to do so based on the available space and the size of the equipment that are employed at the cells or stations.
Claims 11,12,14,16 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Vegte (as above). 
 	For claims 11 & 12, Van De Vegte teaches the method according to Claim 1 but is silent about the amount of time of virtually 2 weeks which the cultivation spends in the first4Attorney Docket No.: 7020-574 cultivation cell virtually corresponds to the amount of time which the cultivation spends in the second cultivation cell.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the amount of time of virtually 2 weeks which the cultivation spends in the first 4Attorney Docket No.: 7020-574cultivation cell virtually corresponds to the amount of time which the cultivation spends 
	For claim 14, Van De Vegte teaches the method according to Claim 1 but is silent about that up to 26 cultivations per year are possible for every said set of cultivation cells up to 26 cultivations per year are possible for every said set of cultivation cells in the method of Van De Vegte, depending on the space availability of the site and how fast the user implement the computer to run things move to maximize production. 
	For claim 16, Van De Vegte teaches the method according to Claim 1 but is silent about that a commercial site comprises several said sets of cultivation cells, so that several cultivations which are in the same phase of the cultivation cycle can take place simultaneously.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a commercial site comprises several said sets of cultivation cells, so that several cultivations which are in the same phase of the cultivation cycle can take place simultaneously in the method of Van De Vegte,  since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (depending on the user’s preference to maximize production or not). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643